                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:17-cv-00648-FDW-DSC
 MELANIE MOORE et. al.,,                            )
                                                    )
        Plaintiffs,                                 )
                                                    )
 vs.                                                )                   ORDER
                                                    )
 P. JOHNSON & ASSOCIATES, INC. et.                  )
 al.,                                               )
                                                    )
        Defendants.                                 )
                                                    )

       This matter is before the Court sua sponte concerning the trial setting in this matter. On

January 11, 2018, the Court entered a case management order in this matter setting docket call for

November 5, 2018. (Doc. No. 16.) The Court notes that a few weeks ago, counsel for Defendant

telephonically informed the Court the parties had reached a settlement in principle. Following the

telephone conversation with Chambers’ staff, the mediator in this matter confirmed the settlement

in the Mediator’s Report filed October 11, 2018. (Doc. No. 26.) No stipulation of dismissal has

been filed, and counsel and the parties failed to appear for docket call on November 5, 2018.

Accordingly, the Court will DISMISS the case WITHOUT PREJUDICE, subject to the right of

any party to reopen this matter within seven (7) calendar days if settlement is not consummated

within that time.

       IT IS SO ORDERED.

                                            Signed: November 5, 2018




                                                1
